DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-69  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,312,146. Although the claims at issue are not identical, they are not patentably distinct from each other.
Comparing current claim 57 to issued claim 8 of the patent with the identical language in bold the different language of the issued claim in italics and the language of the current claim not bold or italics 
A logic circuitry package for a replaceable print apparatus component comprising an interface to communicate with a print apparatus logic circuit, and at least one logic circuit configured to:
transmit, via the interface, a sensor ID parameter and a limit parameter,
the sensor ID parameter indicating a first sensor ID;
receive, via the interface, a first requests to read sensor IDs corresponding to the first sensor ID with the component connected to the apparatus and the apparatus not pneumatically actuating the component;   (thus the sensor ID is transmitted since it is read)
transmit, via the interface, a first digital value in response to the first request a resting state digital value in response to each initial request;  (thus the resting state is the state where the apparatus is not pneumatically actuating.  The first request maps to the initial request)
receive, via the interface, a second request first actuated state requests  corresponding to the first sensor ID with the component connected to the apparatus and the apparatus
pneumatically actuating the component; at a predetermined pressure and (the second request maps to the first actuated state request)
transmit, via the interface, a second digital value in response to the second request, a first actuated state digital value in response to each first actuated state request
wherein a difference between the first digital value and the second digital value is greater than the limit parameter. wherein delta values corresponding to a difference between the first actuated state digital value and the resting state digital value for each sensor ID are distinct, and wherein the at least one logic circuit comprises a memory storing a resting state static signature corresponding to the distinct first actuated state digital values. (Thus, the delta value is a name for the difference.) 
wherein the at least one logic circuit comprises a memory storing the sensor ID parameter and the limit parameter, wherein the memory stores digitally signed data comprising the sensor ID parameter and the limit parameter. wherein the memory stores a minimum range and a maximum range for the resting state static signature to compare to the first actuated state digital values.( Thus the minimum and maximum range reads on the limit parameter) The issued claim calls the first request where the apparatus is not actuating the resting state.  Introduces the limit parameter in claim as the minimum range in claim 8 and receives the sensor ID while the current claim requests the sensor ID.  The issued claim uses the term “static signature” while the current claim uses the term “digitally signed data”  So while the claim language is different the meaning of the claims are the same scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References cited in the parent application and not cited in one of the IDSs are cited herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187